Citation Nr: 0948606	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the benefit sought on appeal.  


REMAND

The Veteran had service in Vietnam from September 27, 1966 to 
September 28, 1967, with the 94th MaintCo.  His military 
occupational specialty was Auto Rpmn.  He is claiming service 
connection for PTSD.  

He asserts that while in Vietnam, his duties included convoy 
guard, guard duty, and hospital detail, and that while 
performing some of those duties, he was exposed to enemy 
fire, sniper fire, and wounded and dead soldiers.  These 
incidents occurred when he was with the 94th MaintCo.  When 
he got to Vietnam, he was in Saigon for a couple of weeks and 
then went to Ben Hoa for about 5 months, and then to Chu Lai.  
While stationed in Ben Hoa, he got into an attack somewhere 
when he was a convoy guard on the side of a truck with an M-
16, and saw dead and burnt bodies along the road.  He states 
that there was an Army hospital in Chu Lai and that he could 
see helicopters coming in with wounded soldiers and that he 
saw dead bodies in the morgue there.  On his last day in 
Vietnam, which would have been September 28, 1967, he was on 
a helicopter being transported from Ku Chi to Ton So Nhut, 
and it got shot at while it was up in the air.  Rounds hit 
it, but nobody was wounded, and it landed safely.  Attempts 
should be made to verify these stressors.  If any of them are 
verified, a VA psychiatric examination should be conducted as 
indicated below.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should submit pertinent 
evidence of record to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and/or any other appropriate 
location, for verification of the 
Veteran's claimed stressors.  If any 
additional information is needed from the 
Veteran, it should be requested.  The 
information submitted to JSRRC must note 
the Veteran's unit in Vietnam as 
evidenced in the record.  The RO/AMC 
should request the JSRRC to research and 
if possible to verify the claimed 
stressors, or the Veteran's proximity to 
the events and activities claimed.

2.  Following the receipt of a response 
from the JSRCC, the RO/AMC should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If any stressors are verified, the 
Veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


